Restriction/Election


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to
elect a single invention to which the claims must be restricted.

Group I. Claims 1-12 are drawn to a polypeptide and composition, classified in C07K 14/00.

Group II. Claim 13 is drawn to a method of producing a prenylated compound, classified in C12P 9/00.

. Claims 14-23 are drawn to a system, classified in C12N 9/1085.

Group IV. Claims 24-27 are drawn to a polynucleotide, vector and host cell, classified in A61K 38/00.

3.	The inventions listed in Groups I-IV above do not relate to a single general
inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the
same or corresponding special technical features for the following reasons: because there are multiple products and methods in the application. Under PCT Rule 13.1 applicant is entitled to the first product, method of making and using the same. Furthermore, the invention of Group I does not escape the prior art because Yang et al. (Biochem. 2012, of record in the application) teach the claimed polypeptide and mutations in the polypeptide (see for example page 4, paragraph 2). Thus, the claimed invention is not linked by a single inventive concept. 

Species Election:
Upon election of one of Groups I-IV applicant is required to make an election of a single species of polypeptide or polynucleotide (see SEQ ID NOs: 1-30, for example). The cited Yang et al. reference discloses the polypeptide and structure, thus the sequences are no linked by a single inventive concept. An election of a single structure is required for examination on the merits.



election of a species or a grouping of patentably indistinct species to be examined
even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of
the claims encompassing the elected species or grouping of patentably indistinct
species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of

of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention,
the inventor-ship must be amended in compliance with 37 CFR 1.48(b) if one or more
of the currently named inventors is no longer an inventor of at least one claim remaining
in the application. Any amendment of inventor-ship must be accompanied by a
petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to
5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax
phone number for the organization where this application or proceeding is assigned
is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).